


110 HR 3246 : Regional Economic and Infrastructure

U.S. House of Representatives
2007-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 3246
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 4, 2007
			Received; read twice and referred to the Committee on
			 Environment and Public Works
		
		AN ACT
		To amend title 40, United States Code, to
		  provide a comprehensive regional approach to economic and infrastructure
		  development in the most severely economically distressed regions in the
		  Nation.
	
	
		1.Short titleThis Act may be cited as the
			 Regional Economic and Infrastructure
			 Development Act of 2007.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)certain regions of
			 the Nation, including Appalachia, the Mississippi Delta Region, the Northern
			 Great Plains Region, the Southeast Crescent Region, the Southwest Border
			 Region, the Northern Border Region, and rural Alaska, have suffered from
			 chronic distress far above the national average;
				(2)an economically
			 distressed region can suffer unemployment and poverty at a rate that is 150
			 percent of the national average; and
				(3)regional
			 commissions are unique Federal-State partnerships that can provide targeted
			 resources to alleviate pervasive economic distress.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to provide a
			 comprehensive regional approach to economic and infrastructure development in
			 the most severely economically distressed regions in the Nation; and
				(2)to
			 ensure that the most severely economically distressed regions in the Nation
			 have the necessary tools to develop the basic building blocks for economic
			 development, such as transportation and basic public infrastructure, job skills
			 training, and business development.
				3.Regional economic
			 and infrastructure development
			(a)In
			 GeneralTitle 40, United States Code, is amended—
				(1)by redesignating
			 subtitle V as subtitle VI; and
				(2)by
			 inserting after subtitle IV the following:
					
						VRegional Economic
				and Infrastructure Development
							
								Chapter
								
								151.GENERAL
					 PROVISIONS15101
								
								153.REGIONAL
					 COMMISSIONS15301
								
								155.FINANCIAL ASSISTANCE15501
								
								157.ADMINISTRATIVE PROVISIONS15701
								
							
							151General
				Provisions
								
									Sec.
									15101. Definitions.
								
								15101.DefinitionsIn this subtitle, the following definitions
				apply:
									(1)CommissionThe
				term Commission means a Commission established under section
				15301.
									(2)Local
				development districtThe term local development
				district means an entity that—
										(A)(i)is an economic
				development district that is—
												(I)in existence on the date of enactment of
				this chapter; and
												(II)located in the region; or
												(ii)if an entity described in clause
				(i) does not exist—
												(I)is organized and operated in a manner
				that ensures broad-based community participation and an effective opportunity
				for local officials, community leaders, and the public to contribute to the
				development and implementation of programs in the region;
												(II)is governed by a policy board with at
				least a simple majority of members consisting of—
													(aa)elected officials; or
													(bb)designees or employees of a general
				purpose unit of local government that have been appointed to represent the unit
				of local government; and
													(III)is certified by the Governor or
				appropriate State officer as having a charter or authority that includes the
				economic development of counties, portions of counties, or other political
				subdivisions within the region; and
												(B)has not, as
				certified by the Federal Cochairperson—
											(i)inappropriately
				used Federal grant funds from any Federal source; or
											(ii)appointed an
				officer who, during the period in which another entity inappropriately used
				Federal grant funds from any Federal source, was an officer of the other
				entity.
											(3)Federal grant
				programThe term Federal grant program means a
				Federal grant program to provide assistance in carrying out economic and
				community development activities.
									(4)Indian
				tribeThe term Indian tribe has the meaning given
				the term in section 4 of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C.
				450b).
									(5)Nonprofit
				entityThe term nonprofit entity means any entity
				with tax-exempt or nonprofit status, as defined by the Internal Revenue
				Service, that has been formed for the purpose of economic development.
									(6)RegionThe
				term region means the area covered by a Commission as described in
				subchapter II of chapter 157.
									153REGIONAL
				COMMISSIONS
								
									Sec.
									15301. Establishment, membership, and
				  employees.
									15302. Decisions.
									15303. Functions.
									15304. Administrative powers and
				  expenses.
									15305. Meetings.
									15306. Personal financial
				  interests.
									15307. Tribal representation on Northern
				  Great Plains Regional Commission.
									15308. Tribal participation.
									15309. Annual report.
								
								15301.Establishment,
				membership, and employees
									(a)EstablishmentThere
				are established the following regional Commissions:
										(1)The Delta Regional
				Commission.
										(2)The Northern Great
				Plains Regional Commission.
										(3)The Southeast
				Crescent Regional Commission.
										(4)The Southwest
				Border Regional Commission.
										(5)The Northern
				Border Regional Commission.
										(b)Membership
										(1)Federal and
				state membersEach Commission shall be composed of the following
				members:
											(A)A Federal
				Cochairperson, to be appointed by the President, by and with the advice and
				consent of the Senate.
											(B)The Governor of
				each participating State in the region of the Commission.
											(2)Alternate
				members
											(A)Alternate federal
				cochairpersonThe President shall appoint an alternate Federal
				Cochairperson for each Commission. The alternate Federal Cochairperson, when
				not actively serving as an alternate for the Federal Cochairperson, shall
				perform such functions and duties as are delegated by the Federal
				Cochairperson.
											(B)State
				alternatesThe State member of a participating State may have a
				single alternate, who shall be appointed by the Governor of the State from
				among the members of the Governor’s cabinet or personal staff.
											(C)VotingAn
				alternate member shall vote in the case of the absence, death, disability,
				removal, or resignation of the Federal or State member for which the alternate
				member is an alternate.
											(3)CochairpersonsA
				Commission shall be headed by—
											(A)the Federal
				Cochairperson, who shall serve as a liaison between the Federal Government and
				the Commission; and
											(B)a State
				Cochairperson, who shall be a Governor of a participating State in the region
				and shall be elected by the State members for a term of not less than 1
				year.
											(4)Consecutive
				termsA State member may not be elected to serve as State
				Cochairperson for more than 2 consecutive terms.
										(c)Compensation
										(1)Federal
				cochairpersonsEach Federal Cochairperson shall be compensated by
				the Federal Government at level III of the Executive Schedule as set out in
				section
				5314 of title 5.
										(2)Alternate
				federal cochairpersonsEach Federal Cochairperson’s alternate
				shall be compensated by the Federal Government at level V of the Executive
				Schedule as set out in
				section
				5316 of title 5.
										(3)State members
				and alternatesEach State member and alternate shall be
				compensated by the State that they represent at the rate established by the
				laws of that State.
										(d)Executive
				Director and Staff
										(1)In
				generalA Commission shall appoint and fix the compensation of an
				executive director and such other personnel as are necessary to enable the
				Commission to carry out its duties. Compensation under this paragraph may not
				exceed the maximum rate of basic pay established for the Senior Executive
				Service under section
				5382 of title 5, including any applicable locality-based
				comparability payment that may be authorized under section 5304(h)(2)(C) of
				that title.
										(2)Executive
				directorThe executive director shall be responsible for carrying
				out the administrative duties of the Commission, directing the Commission
				staff, and such other duties as the Commission may assign.
										(e)No Federal
				Employee StatusNo member, alternate, officer, or employee of a
				Commission (other than the Federal Cochairperson, the alternate Federal
				Cochairperson, staff of the Federal Cochairperson, and any Federal employee
				detailed to the Commission) shall be considered to be a Federal employee for
				any purpose.
									15302.Decisions
									(a)Requirements for
				ApprovalExcept as provided in section 15304(c)(3), decisions by
				the Commission shall require the affirmative vote of the Federal Cochairperson
				and a majority of the State members (exclusive of members representing States
				delinquent under section 15304(c)(3)(C)).
									(b)ConsultationIn
				matters coming before the Commission, the Federal Cochairperson shall, to the
				extent practicable, consult with the Federal departments and agencies having an
				interest in the subject matter.
									(c)QuorumsA
				Commission shall determine what constitutes a quorum for Commission meetings;
				except that—
										(1)any quorum shall
				include the Federal Cochairperson or the alternate Federal Cochairperson;
				and
										(2)a State alternate
				member shall not be counted toward the establishment of a quorum.
										(d)Projects and
				Grant ProposalsThe approval of project and grant proposals shall
				be a responsibility of each Commission and shall be carried out in accordance
				with section 15503.
									15303.FunctionsA Commission shall—
									(1)assess the needs
				and assets of its region based on available research, demonstration projects,
				investigations, assessments, and evaluations of the region prepared by Federal,
				State, and local agencies, universities, local development districts, and other
				nonprofit groups;
									(2)develop, on a
				continuing basis, comprehensive and coordinated economic and infrastructure
				development strategies to establish priorities and approve grants for the
				economic development of its region, giving due consideration to other Federal,
				State, and local planning and development activities in the region;
									(3)not later than one
				year after the date of enactment of this section, and after taking into account
				State plans developed under section 15502, establish priorities in an economic
				and infrastructure development plan for its region, including 5-year regional
				outcome targets;
									(4)(A)enhance the capacity of,
				and provide support for, local development districts in its region; or
										(B)if no local development district
				exists in an area in a participating State in the region, foster the creation
				of a local development district;
										(5)encourage private
				investment in industrial, commercial, and other economic development projects
				in its region;
									(6)cooperate with and
				assist State governments with the preparation of economic and infrastructure
				development plans and programs for participating States;
									(7)formulate and
				recommend to the Governors and legislatures of States that participate in the
				Commission forms of interstate cooperation and, where appropriate,
				international cooperation; and
									(8)work with State
				and local agencies in developing appropriate model legislation to enhance local
				and regional economic development.
									15304.Administrative
				powers and expenses
									(a)PowersIn
				carrying out its duties under this subtitle, a Commission may—
										(1)hold such
				hearings, sit and act at such times and places, take such testimony, receive
				such evidence, and print or otherwise reproduce and distribute a description of
				the proceedings and reports on actions by the Commission as the Commission
				considers appropriate;
										(2)authorize, through
				the Federal or State Cochairperson or any other member of the Commission
				designated by the Commission, the administration of oaths if the Commission
				determines that testimony should be taken or evidence received under
				oath;
										(3)request from any
				Federal, State, or local agency such information as may be available to or
				procurable by the agency that may be of use to the Commission in carrying out
				the duties of the Commission;
										(4)adopt, amend, and
				repeal bylaws and rules governing the conduct of business and the performance
				of duties by the Commission;
										(5)request the head
				of any Federal agency, State agency, or local government to detail to the
				Commission such personnel as the Commission requires to carry out its duties,
				each such detail to be without loss of seniority, pay, or other employee
				status;
										(6)provide for
				coverage of Commission employees in a suitable retirement and employee benefit
				system by making arrangements or entering into contracts with any participating
				State government or otherwise providing retirement and other employee
				coverage;
										(7)accept, use, and
				dispose of gifts or donations or services or real, personal, tangible, or
				intangible property;
										(8)enter into and
				perform such contracts, cooperative agreements, or other transactions as are
				necessary to carry out Commission duties, including any contracts or
				cooperative agreements with a department, agency, or instrumentality of the
				United States, a State (including a political subdivision, agency, or
				instrumentality of the State), or a person, firm, association, or corporation;
				and
										(9)maintain a
				government relations office in the District of Columbia and establish and
				maintain a central office at such location in its region as the Commission may
				select.
										(b)Federal Agency
				CooperationA Federal agency shall—
										(1)cooperate with a
				Commission; and
										(2)provide, to the
				extent practicable, on request of the Federal Cochairperson, appropriate
				assistance in carrying out this subtitle, in accordance with applicable Federal
				laws (including regulations).
										(c)Administrative
				Expenses
										(1)In
				generalSubject to paragraph (2), the administrative expenses of
				a Commission shall be paid—
											(A)by the Federal
				Government, in an amount equal to 50 percent of the administrative expenses of
				the Commission; and
											(B)by the States
				participating in the Commission, in an amount equal to 50 percent of the
				administrative expenses.
											(2)Expenses of the
				federal cochairpersonAll expenses of the Federal Cochairperson,
				including expenses of the alternate and staff of the Federal Cochairperson,
				shall be paid by the Federal Government.
										(3)State
				share
											(A)In
				generalSubject to subparagraph (B), the share of administrative
				expenses of a Commission to be paid by each State of the Commission shall be
				determined by a unanimous vote of the State members of the Commission.
											(B)No federal
				participationThe Federal Cochairperson shall not participate or
				vote in any decision under subparagraph (A).
											(C)Delinquent
				statesDuring any period in which a State is more than 1 year
				delinquent in payment of the State’s share of administrative expenses of the
				Commission under this subsection—
												(i)no
				assistance under this subtitle shall be provided to the State (including
				assistance to a political subdivision or a resident of the State) for any
				project not approved as of the date of the commencement of the delinquency;
				and
												(ii)no
				member of the Commission from the State shall participate or vote in any action
				by the Commission.
												(4)Effect on
				assistanceA State’s share of administrative expenses of a
				Commission under this subsection shall not be taken into consideration when
				determining the amount of assistance provided to the State under this
				subtitle.
										15305.Meetings
									(a)Initial
				MeetingEach Commission shall hold an initial meeting not later
				than 180 days after the date of enactment of this section.
									(b)Annual
				MeetingEach Commission shall conduct at least 1 meeting each
				year with the Federal Cochairperson and at least a majority of the State
				members present.
									(c)Additional
				MeetingsEach Commission shall conduct additional meetings at
				such times as it determines and may conduct such meetings by electronic
				means.
									15306.Personal
				financial interests
									(a)Conflicts of
				Interest
										(1)No role
				allowedExcept as permitted by paragraph (2), an individual who
				is a State member or alternate, or an officer or employee of a Commission,
				shall not participate personally and substantially as a member, alternate,
				officer, or employee of the Commission, through decision, approval,
				disapproval, recommendation, request for a ruling, or other determination,
				contract, claim, controversy, or other matter in which, to the individual’s
				knowledge, any of the following has a financial interest:
											(A)The
				individual.
											(B)The individual’s
				spouse, minor child, or partner.
											(C)An organization
				(except a State or political subdivision of a State) in which the individual is
				serving as an officer, director, trustee, partner, or employee.
											(D)Any person or
				organization with whom the individual is negotiating or has any arrangement
				concerning prospective employment.
											(2)ExceptionParagraph
				(1) shall not apply if the individual, in advance of the proceeding,
				application, request for a ruling or other determination, contract, claim
				controversy, or other particular matter presenting a potential conflict of
				interest—
											(A)advises the
				Commission of the nature and circumstances of the matter presenting the
				conflict of interest;
											(B)makes full
				disclosure of the financial interest; and
											(C)receives a written
				decision of the Commission that the interest is not so substantial as to be
				considered likely to affect the integrity of the services that the Commission
				may expect from the individual.
											(3)ViolationAn
				individual violating this subsection shall be fined under title 18, imprisoned
				for not more than 1 year, or both.
										(b)State Member or
				AlternateA State member or alternate member may not receive any
				salary, or any contribution to, or supplementation of, salary, for services on
				a Commission from a source other than the State of the member or
				alternate.
									(c)Detailed
				Employees
										(1)In
				generalNo person detailed to serve a Commission shall receive
				any salary, or any contribution to, or supplementation of, salary, for services
				provided to the Commission from any source other than the State, local, or
				intergovernmental department or agency from which the person was detailed to
				the Commission.
										(2)ViolationAny
				person that violates this subsection shall be fined under title 18, imprisoned
				not more than 1 year, or both.
										(d)Federal
				Cochairman, Alternate to Federal Cochairman, and Federal Officers and
				EmployeesThe Federal Cochairman, the alternate to the Federal
				Cochairman, and any Federal officer or employee detailed to duty with the
				Commission are not subject to this section but remain subject to sections 202
				through 209 of title 18.
									(e)RescissionA
				Commission may declare void any contract, loan, or grant of or by the
				Commission in relation to which the Commission determines that there has been a
				violation of any provision under subsection (a)(1), (b), or (c), or any of the
				provisions of sections 202 through 209 of title 18.
									15307.Tribal
				representation on Northern Great Plains Regional Commission
									(a)Tribal
				Cochairperson
										(1)AppointmentIn
				addition to the members specified in section 15301(b)(1), the membership of the
				Northern Great Plains Regional Commission shall include a Tribal Cochairperson,
				to be appointed by the President, by and with the advice and consent of the
				Senate. The Tribal Cochairperson shall be a member of an Indian tribe in the
				Commission’s region.
										(2)DutiesIn
				addition to the Federal Cochairperson and State Cochairperson, the Commission
				shall be headed by the Tribal Cochairperson, who shall serve as a liaison
				between the governments of Indian tribes in the region and the
				Commission.
										(b)Alternate Tribal
				Cochairperson
										(1)AppointmentThe
				President shall appoint an alternate to the Tribal Cochairperson.
										(2)DutiesThe
				alternate Tribal Cochairperson, when not actively serving as an alternate for
				the Tribal Cochairperson, shall perform such functions and duties as are
				delegated by the Tribal Cochairperson.
										(3)VotingThe
				alternate Tribal Cochairperson shall vote in the case of the absence, death,
				disability, removal, or resignation of the Tribal Cochairperson.
										(c)Compensation
										(1)Tribal
				cochairpersonThe Tribal Cochairperson shall be compensated by
				the Federal Government at level III of the Executive Schedule as set out in
				section
				5314 of title 5.
										(2)Alternate tribal
				cochairpersonThe Tribal Cochairperson’s alternate shall be
				compensated by the Federal Government at level V of the Executive Schedule as
				set out in section
				5316 of title 5.
										(d)Expenses of
				Tribal CochairpersonAll expenses of the Tribal Cochairperson,
				including expenses of the alternate and staff of the Tribal Cochairperson,
				shall be paid by the Federal Government.
									(e)Duties and
				PrivilegesExcept as provided in subsections (c) and (d), the
				Tribal Cochairperson shall have the same duties and privileges as the State
				Cochairperson.
									15308.Tribal
				participationGovernments of
				Indian tribes in the region of the Northern Great Plains Regional Commission or
				the Southwest Border Regional Commission shall be allowed to participate in
				matters before that Commission in the same manner and to the same extent as
				State agencies and instrumentalities in the region.
								15309.Annual
				report
									(a)In
				GeneralNot later than 90 days after the last day of each fiscal
				year, each Commission shall submit to the President and Congress a report on
				the activities carried out by the Commission under this subtitle in the fiscal
				year.
									(b)ContentsThe
				report shall include—
										(1)a description of
				the criteria used by the Commission to designate counties under section 15702
				and a list of the counties designated in each category;
										(2)an evaluation of
				the progress of the Commission in meeting the goals identified in the
				Commission’s economic and infrastructure development plan under section 15303
				and State economic and infrastructure development plans under section 15502;
				and
										(3)any policy
				recommendations approved by the Commission.
										155FINANCIAL
				ASSISTANCE
								
									Sec.
									15501. Economic and infrastructure
				  development grants.
									15502. Comprehensive economic and
				  infrastructure development plans.
									15503. Approval of applications for
				  assistance.
									15504. Program development
				  criteria.
									15505. Local development districts and
				  organizations.
									15506. Supplements to Federal grant
				  programs.
								
								15501.Economic and
				infrastructure development grants
									(a)In
				GeneralA Commission may make grants to States and local
				governments, Indian tribes, and public and nonprofit organizations for
				projects, approved in accordance with section 15503—
										(1)to develop the
				transportation infrastructure of its region;
										(2)to develop the
				basic public infrastructure of its region;
										(3)to develop the
				telecommunications infrastructure of its region;
										(4)to assist its
				region in obtaining job skills training, skills development and
				employment-related education, entrepreneurship, technology, and business
				development;
										(5)to provide
				assistance to severely economically distressed and underdeveloped areas of its
				region that lack financial resources for improving basic health care and other
				public services;
										(6)to promote resource conservation, tourism,
				recreation, and preservation of open space in a manner consistent with economic
				development goals;
										(7)to promote the development of renewable and
				alternative energy sources; and
										(8)to otherwise
				achieve the purposes of this subtitle.
										(b)Allocation of
				FundsA Commission shall allocate at least 40 percent of any
				grant amounts provided by the Commission in a fiscal year for projects
				described in paragraphs (1) through (3) of subsection (a).
									(c)Sources of
				GrantsGrant amounts may be provided entirely from appropriations
				to carry out this subtitle, in combination with amounts available under other
				Federal grant programs, or from any other source.
									(d)Maximum
				Commission Contributions
										(1)In
				generalSubject to paragraphs (2) and (3), the Commission may
				contribute not more than 50 percent of a project or activity cost eligible for
				financial assistance under this section from amounts appropriated to carry out
				this subtitle.
										(2)Distressed
				countiesThe maximum Commission contribution for a project or
				activity to be carried out in a county for which a distressed county
				designation is in effect under section 15702 may be increased to 80
				percent.
										(3)Special rule for
				regional projectsA Commission may increase to 60 percent under
				paragraph (1) and 90 percent under paragraph (2) the maximum Commission
				contribution for a project or activity if—
											(A)the project or
				activity involves 3 or more counties or more than one State; and
											(B)the Commission
				determines in accordance with section 15302(a) that the project or activity
				will bring significant interstate or multicounty benefits to a region.
											(e)Maintenance of
				EffortFunds may be provided by a Commission for a program or
				project in a State under this section only if the Commission determines that
				the level of Federal or State financial assistance provided under a law other
				than this subtitle, for the same type of program or project in the same area of
				the State within region, will not be reduced as a result of funds made
				available by this subtitle.
									(f)No Relocation
				AssistanceFinancial assistance authorized by this section may
				not be used to assist a person or entity in relocating from one area to
				another.
									15502.Comprehensive
				economic and infrastructure development plans
									(a)State
				PlansIn accordance with policies established by a Commission,
				each State member of the Commission shall submit a comprehensive economic and
				infrastructure development plan for the area of the region represented by the
				State member.
									(b)Content of
				PlanA State economic and infrastructure development plan shall
				reflect the goals, objectives, and priorities identified in any applicable
				economic and infrastructure development plan developed by a Commission under
				section 15303.
									(c)Consultation
				With Interested Local PartiesIn carrying out the development
				planning process (including the selection of programs and projects for
				assistance), a State shall—
										(1)consult with local
				development districts, local units of government, and local colleges and
				universities; and
										(2)take into
				consideration the goals, objectives, priorities, and recommendations of the
				entities described in paragraph (1).
										(d)Public
				Participation
										(1)In
				generalA Commission and applicable State and local development
				districts shall encourage and assist, to the maximum extent practicable, public
				participation in the development, revision, and implementation of all plans and
				programs under this subtitle.
										(2)GuidelinesA
				Commission shall develop guidelines for providing public participation,
				including public hearings.
										15503.Approval of
				applications for assistance
									(a)Evaluation by
				State MemberAn application to a Commission for a grant or any
				other assistance for a project under this subtitle shall be made through, and
				evaluated for approval by, the State member of the Commission representing the
				applicant.
									(b)CertificationAn
				application to a Commission for a grant or other assistance for a project under
				this subtitle shall be eligible for assistance only on certification by the
				State member of the Commission representing the applicant that the application
				for the project—
										(1)describes ways in
				which the project complies with any applicable State economic and
				infrastructure development plan;
										(2)meets applicable
				criteria under section 15504;
										(3)adequately ensures
				that the project will be properly administered, operated, and maintained;
				and
										(4)otherwise meets
				the requirements for assistance under this subtitle.
										(c)Votes for
				DecisionsOn certification by a State member of a Commission of
				an application for a grant or other assistance for a specific project under
				this section, an affirmative vote of the Commission under section 15302 shall
				be required for approval of the application.
									15504.Program
				development criteria
									(a)In
				GeneralIn considering programs and projects to be provided
				assistance by a Commission under this subtitle, and in establishing a priority
				ranking of the requests for assistance provided to the Commission, the
				Commission shall follow procedures that ensure, to the maximum extent
				practicable, consideration of—
										(1)the relationship
				of the project or class of projects to overall regional development;
										(2)the per capita
				income and poverty and unemployment and outmigration rates in an area;
										(3)the financial
				resources available to the applicants for assistance seeking to carry out the
				project, with emphasis on ensuring that projects are adequately financed to
				maximize the probability of successful economic development;
										(4)the importance of
				the project or class of projects in relation to the other projects or classes
				of projects that may be in competition for the same funds;
										(5)the prospects that
				the project for which assistance is sought will improve, on a continuing rather
				than a temporary basis, the opportunities for employment, the average level of
				income, or the economic development of the area to be served by the project;
				and
										(6)the extent to
				which the project design provides for detailed outcome measurements by which
				grant expenditures and the results of the expenditures may be evaluated.
										15505.Local
				development districts and organizations
									(a)Grants to Local
				Development DistrictsSubject to the requirements of this
				section, a Commission may make grants to a local development district to assist
				in the payment of development planning and administrative expenses.
									(b)Conditions for
				Grants
										(1)Maximum
				amountThe amount of a grant awarded under this section may not
				exceed 80 percent of the administrative and planning expenses of the local
				development district receiving the grant.
										(2)Maximum period
				for state agenciesIn the case of a State agency certified as a
				local development district, a grant may not be awarded to the agency under this
				section for more than 3 fiscal years.
										(3)Local
				shareThe contributions of a local development district for
				administrative expenses may be in cash or in kind, fairly evaluated, including
				space, equipment, and services.
										(c)Duties of Local
				Development DistrictsA local development district shall—
										(1)operate as a lead
				organization serving multicounty areas in the region at the local level;
										(2)assist the
				Commission in carrying out outreach activities for local governments, community
				development groups, the business community, and the public;
										(3)serve as a liaison
				between State and local governments, nonprofit organizations (including
				community-based groups and educational institutions), the business community,
				and citizens; and
										(4)assist the
				individuals and entities described in paragraph (3) in identifying, assessing,
				and facilitating projects and programs to promote the economic development of
				the region.
										15506.Supplements
				to Federal grant programs
									(a)FindingCongress
				finds that certain States and local communities of the region, including local
				development districts, may be unable to take maximum advantage of Federal grant
				programs for which the States and communities are eligible because—
										(1)they lack the
				economic resources to provide the required matching share; or
										(2)there are
				insufficient funds available under the applicable Federal law with respect to a
				project to be carried out in the region.
										(b)Federal Grant
				Program FundingA Commission, with the approval of the Federal
				Cochairperson, may use amounts made available to carry out this
				subtitle—
										(1)for any part of
				the basic Federal contribution to projects or activities under the Federal
				grant programs authorized by Federal laws; and
										(2)to increase the
				Federal contribution to projects and activities under the programs above the
				fixed maximum part of the cost of the projects or activities otherwise
				authorized by the applicable law.
										(c)Certification
				RequiredFor a program, project, or activity for which any part
				of the basic Federal contribution to the project or activity under a Federal
				grant program is proposed to be made under subsection (b), the Federal
				contribution shall not be made until the responsible Federal official
				administering the Federal law authorizing the Federal contribution certifies
				that the program, project, or activity meets the applicable requirements of the
				Federal law and could be approved for Federal contribution under that law if
				amounts were available under the law for the program, project, or
				activity.
									(d)Limitations in
				Other Laws InapplicableAmounts provided pursuant to this
				subtitle are available without regard to any limitations on areas eligible for
				assistance or authorizations for appropriation in any other law.
									(e)Federal
				ShareThe Federal share of the cost of a project or activity
				receiving assistance under this section shall not exceed 80 percent.
									(f)Maximum
				Commission ContributionSection 15501(d), relating to limitations
				on Commission contributions, shall apply to a program, project, or activity
				receiving assistance under this section.
									157ADMINISTRATIVE
				PROVISIONS
								
									SUBCHAPTER I—GENERAL
				  PROVISIONS
									Sec.
									15701. Consent of States.
									15702. Distressed counties and
				  areas.
									15703. Counties eligible for assistance
				  in more than one region.
									15704. Inspector General;
				  records.
									15705. Biannual meetings of
				  representatives of all Commissions.
									15706. Relationship to other
				  laws.
									SUBCHAPTER II—DESIGNATION OF
				  REGIONS
									15731. Delta Regional
				  Commission.
									15732. Northern Great Plains Regional
				  Commission.
									15733. Southeast Crescent Regional
				  Commission.
									15734. Southwest Border Regional
				  Commission.
									15735. Northern Border Regional
				  Commission.
									SUBCHAPTER III—AUTHORIZATION OF
				  APPROPRIATIONS
									15751. Authorization of
				  appropriations.
								
								IGeneral
				Provisions
									15701.Consent of
				StatesThis subtitle does not
				require a State to engage in or accept a program under this subtitle without
				its consent.
									15702.Distressed
				counties and areas
										(a)DesignationsNot
				later than 90 days after the date of enactment of this section, and annually
				thereafter, each Commission shall make the following designations:
											(1)Distressed
				countiesThe Commission shall designate as distressed counties
				those counties in its region that are the most severely and persistently
				economically distressed and underdeveloped and have high rates of poverty,
				unemployment, or outmigration.
											(2)Transitional
				countiesThe Commission shall designate as transitional counties
				those counties in its region that are economically distressed and
				underdeveloped or have recently suffered high rates of poverty, unemployment,
				or outmigration.
											(3)Attainment
				countiesThe Commission shall designate as attainment counties,
				those counties in its region that are not designated as distressed or
				transitional counties under this subsection.
											(4)Isolated areas of
				distressThe Commission shall designate as isolated areas of
				distress, areas located in counties designated as attainment counties under
				paragraph (3) that have high rates of poverty, unemployment, or
				outmigration.
											(b)AllocationA
				Commission shall allocate at least 50 percent of the appropriations made
				available to the Commission to carry out this subtitle for programs and
				projects designed to serve the needs of distressed counties and isolated areas
				of distress in the region.
										(c)Attainment
				Counties
											(1)In
				generalExcept as provided in paragraph (2), funds may not be
				provided under this subtitle for a project located in a county designated as an
				attainment county under subsection (a).
											(2)Exceptions
												(A)Administrative
				expenses of local development districtsThe funding prohibition
				under paragraph (1) shall not apply to grants to fund the administrative
				expenses of local development districts under section 15505.
												(B)Multicounty and
				other projectsA Commission may waive the application of the
				funding prohibition under paragraph (1) with respect to—
													(i)a
				multicounty project that includes participation by an attainment county;
				and
													(ii)any other type of
				project, if a Commission determines that the project could bring significant
				benefits to areas of the region outside an attainment county.
													(3)Isolated areas
				of distressFor a designation of an isolated area of distress to
				be effective, the designation shall be supported—
												(A)by the most recent
				Federal data available; or
												(B)if no recent
				Federal data are available, by the most recent data available through the
				government of the State in which the isolated area of distress is
				located.
												15703.Counties
				eligible for assistance in more than one region
										(a)LimitationA
				political subdivision of a State may not receive assistance under this subtitle
				in a fiscal year from more than one Commission.
										(b)Selection of
				CommissionA political subdivision included in the region of more
				than one Commission shall select the Commission with which it will participate
				by notifying, in writing, the Federal Cochairperson and the appropriate State
				member of that Commission.
										(c)Changes in
				SelectionsThe selection of a Commission by a political
				subdivision shall apply in the fiscal year in which the selection is made, and
				shall apply in each subsequent fiscal year unless the political subdivision, at
				least 90 days before the first day of the fiscal year, notifies the
				Cochairpersons of another Commission in writing that the political subdivision
				will participate in that Commission and also transmits a copy of such
				notification to the Cochairpersons of the Commission in which the political
				subdivision is currently participating.
										(d)Inclusion of
				Appalachian Regional CommissionIn this section, the term
				Commission includes the Appalachian Regional Commission
				established under chapter 143.
										15704.Inspector
				General; records
										(a)Appointment of
				Inspector GeneralThere shall be an Inspector General for the
				Commissions appointed in accordance with section 3(a) of the Inspector General
				Act of 1978 (5 U.S.C. App.). All of the Commissions shall be subject to a
				single Inspector General.
										(b)Records of a
				Commission
											(1)In
				generalA Commission shall maintain accurate and complete records
				of all its transactions and activities.
											(2)AvailabilityAll
				records of a Commission shall be available for audit and examination by the
				Inspector General (including authorized representatives of the Inspector
				General).
											(c)Records of
				Recipients of Commission Assistance
											(1)In
				generalA recipient of funds from a Commission under this
				subtitle shall maintain accurate and complete records of transactions and
				activities financed with the funds and report to the Commission on the
				transactions and activities.
											(2)AvailabilityAll
				records required under paragraph (1) shall be available for audit by the
				Commission and the Inspector General (including authorized representatives of
				the Commission and the Inspector General).
											(d)Annual
				AuditThe Inspector General shall audit the activities,
				transactions, and records of each Commission on an annual basis.
										15705.Biannual
				meetings of representatives of all Commissions
										(a)In
				GeneralRepresentatives of each Commission, the Appalachian
				Regional Commission, and the Denali Commission shall meet biannually to discuss
				issues confronting regions suffering from chronic and contiguous distress and
				successful strategies for promoting regional development.
										(b)Chair of
				MeetingsThe chair of each meeting shall rotate among the
				Commissions, with the Appalachian Regional Commission to host the first
				meeting.
										15706.Relationship
				to other lawsProjects
				receiving assistance under this subtitle shall be treated in the manner
				provided in section 602 of the Public Works and Economic Development Act of
				1965 (42 U.S.C.
				3212).
									IIDESIGNATION OF
				REGIONS
									15731.Delta
				Regional CommissionThe region
				of the Delta Regional Commission shall consist of the following political
				subdivisions:
										(1)AlabamaThe
				counties of Barbour, Bullock, Butler, Choctaw, Clarke, Conecuh, Dallas,
				Escambia, Greene, Hale, Lowndes, Macon, Marengo, Monroe, Perry, Pickens,
				Russell, Sumter, Washington, and Wilcox in the State of Alabama.
										(2)ArkansasThe
				counties of Arkansas, Ashley, Baxter, Bradley, Calhoun, Chicot, Clay,
				Cleveland, Craighead, Crittenden, Cross, Dallas, Desha, Drew, Fulton, Grant,
				Greene, Independence, Izard, Jackson, Jefferson, Lawrence, Lee, Lincoln,
				Lonoke, Marion, Mississippi, Monroe, Ouachita, Phillips, Poinsett, Prairie,
				Pulaski, Randolph, St. Francis, Searcy, Sharp, Stone, Union, Van Buren, White,
				and Woodruff in the State of Arkansas.
										(3)IllinoisThe
				counties of Alexander, Franklin, Gallatin, Hamilton, Hardin, Jackson, Johnson,
				Massac, Perry, Pope, Pulaski, Randolph, Saline, Union, White, and Williamson in
				the State of Illinois.
										(4)KentuckyThe
				counties of Ballard, Caldwell, Calloway, Carlisle, Christian, Crittenden,
				Fulton, Graves, Henderson, Hickman, Hopkins, Livingston, Lyon, Marshall,
				McCracken, McLean, Muhlenberg, Todd, Trigg, Union, and Webster in the State of
				Kentucky.
										(5)LouisianaThe
				parishes of Acadia, Allen, Ascension, Assumption, Avoyelles, Beauregard,
				Bienville, Caldwell, Cameron, Catahoula, Caliborne, Concordia, E. Baton Rouge,
				DeSoto, E. Carroll, E. Feliciana, Evangeline, Franklin, Grant, Iberia,
				Iberville, Jackson, Jefferson, Jefferson Davis, Lafourche, LaSalle, Lincoln,
				Livingston, Madison, Morehouse, Natchitoches, Orleans, Ouachita, Plaquemines,
				Pointe Coupee, Rapides, Red River, Richland, St. Bernard, St. Charles, St.
				Helena, St. James, St. John the Baptist, St. Landry, St. Martin, St. Mary,
				Tangipahoa, Tensas, Union, Vermilion, Washington, Webster, W. Baton Rouge, W.
				Carroll, W. Feliciana, and Winn in the State of Louisiana.
										(6)MississippiThe
				counties of Adams, Amite, Attala, Benton, Bolivar, Carroll, Claiborne, Coahoma,
				Copiah, Covington, DeSoto, Franklin, Grenada, Hinds, Holmes, Humphreys,
				Issaquena, Jasper, Jefferson, Jefferson Davis, Lafayette, Lawrence, Leflore,
				Lincoln, Madison, Marion, Marshall, Montgomery, Panola, Pike, Quitman, Rankin,
				Sharkey, Simpson, Smith, Sunflower, Tallahatchie, Tate, Tippah, Tunica, Union,
				Walthall, Warren, Washington, Wilkinson, Yalobusha, and Yazoo in the State of
				Mississippi.
										(7)MissouriThe
				counties Bollinger, Butler, Cape Girardeau, Carter, Crawford, Dent, Douglas,
				Dunklin, Howell, Iron, Madison, Mississippi, New Madrid, Oregon, Ozark,
				Pemiscott, Perry, Phelps, Reynolds, Ripley, Ste. Genevieve, St. Francois,
				Scott, Shannon, Stoddard, Texas, Washington, Wayne, and Wright in the State of
				Missouri.
										(8)TennesseeThe
				counties of Benton, Carroll, Chester, Crockett, Decatur, Dyer, Fayette, Gibson,
				Hardeman, Hardin, Haywood, Henderson, Henry, Lake, Lauderdale, McNairy,
				Madison, Obion, Shelby, Tipton, and Weakley in the State of Tennessee.
										15732.Northern Great
				Plains Regional CommissionThe
				region of the Northern Great Plains Regional Commission shall consist of the
				following:
										(1)All counties of
				the States of Iowa, Minnesota, Nebraska, North Dakota, and South Dakota.
										(2)The counties of
				Andrew, Atchison, Buchanan, Caldwell, Carroll, Chariton, Clay, Clinton, Cooper,
				Daviess, DeKalb, Gentry, Grundy, Harrison, Holt, Howard, Jackson, Linn,
				Livingston, Mercer, Nodaway, Platte, Putnam, Schuyler, Sullivan, and Worth in
				the State of Missouri.
										15733.Southeast
				Crescent Regional CommissionThe region of the Southeast Crescent
				Regional Commission shall consist of all counties of the States of Virginia,
				North Carolina, South Carolina, Georgia, Alabama, Mississippi, and Florida not
				already served by the Appalachian Regional Commission or the Delta Regional
				Commission.
									15734.Southwest
				Border Regional CommissionThe
				region of the Southwest Border Regional Commission shall consist of the
				following political subdivisions:
										(1)ArizonaThe
				counties of Cochise, Gila, Graham, Greenlee, La Paz, Maricopa, Pima, Pinal,
				Santa Cruz, and Yuma in the State of Arizona.
										(2)CaliforniaThe
				counties of Imperial, Los Angeles, Orange, Riverside, San Bernardino, San
				Diego, and Ventura in the State of California.
										(3)New
				mexicoThe counties of Catron, Chaves, Dona Ana, Eddy, Grant,
				Hidalgo, Lincoln, Luna, Otero, Sierra, and Socorro in the State of New
				Mexico.
										(4)TexasThe
				counties of Atascosa, Bandera, Bee, Bexar, Brewster, Brooks, Cameron, Coke,
				Concho, Crane, Crockett, Culberson, Dimmit, Duval, Ector, Edwards, El Paso,
				Frio, Gillespie, Glasscock, Hidalgo, Hudspeth, Irion, Jeff Davis, Jim Hogg, Jim
				Wells, Karnes, Kendall, Kenedy, Kerr, Kimble, Kinney, Kleberg, La Salle, Live
				Oak, Loving, Mason, Maverick, McMullen, Medina, Menard, Midland, Nueces, Pecos,
				Presidio, Reagan, Real, Reeves, San Patricio, Shleicher, Sutton, Starr,
				Sterling, Terrell, Tom Green Upton, Uvalde, Val Verde, Ward, Webb, Willacy,
				Wilson, Winkler, Zapata, and Zavala in the State of Texas.
										15735.Northern
				Border Regional CommissionThe
				region of the Northern Border Regional Commission shall include the following
				counties:
										(1)MaineThe counties of Androscoggin, Aroostook,
				Franklin, Hancock, Kennebec, Knox, Oxford, Penobscot, Piscataquis, Somerset,
				Waldo, and Washington in the State of Maine.
										(2)New
				HampshireThe counties of
				Carroll, Coos, Grafton, and Sullivan in the State of New Hampshire.
										(3)New
				YorkThe counties of Cayuga,
				Clinton, Essex, Franklin, Fulton, Hamilton, Herkimer, Jefferson, Lewis,
				Madison, Oneida, Oswego, Seneca, and St. Lawrence in the State of New
				York.
										(4)VermontThe counties of Caledonia, Essex, Franklin,
				Grand Isle, Lamoille, and Orleans in the State of Vermont.
										IIIAUTHORIZATION OF
				APPROPRIATIONS
									15751.Authorization
				of appropriations
										(a)In
				GeneralThere is authorized to be appropriated to each Commission
				to carry out this subtitle—
											(1)$40,000,000 for
				fiscal year 2008;
											(2)$45,000,000 for
				fiscal year 2009;
											(3)$50,000,000 for
				fiscal year 2010;
											(4)$55,000,000 for
				fiscal year 2011; and
											(5)$60,000,000 for
				fiscal year 2012.
											(b)Administrative
				ExpensesNot more than 10 percent of the funds made available to
				a Commission in a fiscal year under this section may be used for administrative
				expenses.
										.
				(b)Conforming
			 AmendmentThe table of subtitles for chapter 40, United States
			 Code, is amended by striking the item relating to subtitle V and inserting the
			 following:
				
					
						V.REGIONAL
				  ECONOMIC AND INFRASTRUCTURE DEVELOPMENT15101
						
						VI.MISCELLANEOUS17101
					
					.
			4.Conforming
			 amendments
			(a)RepealsSubtitles
			 F and G of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 2009aa–2009bb–13) are repealed.
			(b)Inspector General
			 ActSection 11 of the Inspector General Act of 1978 (5 U.S.C.
			 App.) is amended—
				(1)in paragraph (1)
			 by striking or the President of the Export-Import Bank; and
			 inserting the President of the Export-Import Bank; or the Federal
			 Cochairpersons of the Commissions established under
			 section
			 15301 of title 40, United States Code;; and
				(2)in paragraph (2)
			 by striking or the Export-Import Bank, and inserting the
			 Export-Import Bank, or the Commissions established under section 15301 of title
			 40, United States Code,.
				5.Transfers of
			 Authority and savings provisions
			(a)Transfers of
			 AuthoritySubject to the requirements of this Act (including the
			 amendments made by this Act)—
				(1)all of the
			 functions of the Delta Regional Authority are transferred to the Delta Regional
			 Commission; and
				(2)all of the
			 functions of the Northern Great Plains Regional Authority are transferred to
			 the Northern Great Plains Regional Commission.
				(b)Legal
			 DocumentsAll orders, determinations, rules, regulations, grants,
			 loans, contracts, and agreements—
				(1)that have been
			 issued, made, granted, or allowed to become effective by the Delta Regional
			 Authority or the Northern Great Plains Regional Authority in the performance of
			 any function that is transferred by this section, and
				(2)that are in effect
			 on the effective date of such transfer (or become effective after such date
			 pursuant to their terms as in effect on such effective date),
				shall
			 continue in effect according to their terms until modified, terminated,
			 superseded, set aside, or revoked in accordance with law by an authorized
			 official, a court of competent jurisdiction, or operation of law.(c)Transfer of
			 Assets and Personnel
				(1)Delta regional
			 commissionThere shall be transferred to the Delta Regional
			 Commission such assets, funds, personnel, records, and other property of the
			 Delta Regional Authority relating to the functions of the Authority as the
			 Commission determines appropriate.
				(2)Northern great
			 plains regional commissionThere shall be transferred to the
			 Northern Great Plains Regional Commission such assets, funds, personnel,
			 records, and other property of the Northern Great Plains Regional Authority as
			 the Commission determines appropriate.
				6.Effective
			 dateThis Act, and the
			 amendments made by this Act, shall take effect on the first day of the first
			 fiscal year beginning after the date of enactment of this Act.
		
	
		
			Passed the House of
			 Representatives October 4, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
